Opinion by
Cole, J.
Representatives of the two importing firms testified that prior to entry they turned over to their customs broker all documents, including invoices and bills of lading, relating to the importations in question; that the prices set forth therein were the only ones of which they had knowledge, and that instructions were issued to enter at such prices. It appeared that a member of the petitioning corporation, prior to entry, asked the appraiser for information *478pertaining to dutiable value and was advised that no information was available. Subsequently the collector of customs appealed and when the case was called for hearing the higher values claimed by the Government were conceded by the importers (Reap. Dec. 5640). The court was of the opinion that the appeal of the petitioner to the customs officials reflects an honest effort to meet the burden of entering at the proper value. From an examination of the entire record the court was satisfied that there was no intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore granted.